Case 7:14-cr-00768-VB Document 544 Filed 03/29/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

eee x
UNITED STATES OF AMERICA
v. ORDER
JAMES MORRIS, 14 CR 768-11 (VB)
Defendant.
a _.

 

A status conference in this violation of supervised release matter is rescheduled for
March 31, 2021, at 10:00 a.m. Because of the current public health emergency, the Court will
conduct the conference by telephone conference call, provided that defendant waives his right to
be physically present and consents to appear by telephone after consultation with counsel.

At the time of the scheduled hearing, all counsel and defendant shall attend by calling the
following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662

Access Code: 1703567

Dated: March 26, 2021
White Plains, NY SO ORDERED:

uel Va

Vincent L. Briccetti
United States District Judge
